[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: PLAINTIFF'S MOTION FOR ATTORNEY'S FEES
The court has considered the criteria set forth in Connecticut General Statutes §§ 46b-62 and 46b-82. The court has observed the demeanor of the parties and heard their testimony.
The marriage of the parties was dissolved on May 8, 1989. The parties have both improved their financial positions.
The court finds that the plaintiff did not cooperate or encourage the children, especially her daughter, to visit with their father as fully as she might have done. Both parties had difficulty communicating with each other regarding visitation. As the hearings progressed, the court finds the defendant became more accommodating than the plaintiff in adjusting to the children's wishes as well as the plaintiff's move to another town.
The plaintiff has ample income to pay her attorney's fees. Therefore, the motion for attorney's fees is denied.
SANDRA VILARDI LEHENY, J.